                 Case 20-13225-LMI       Doc 80    Filed 10/21/20    Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                                        Case No.: 20-13225-LMI
                                                                                      Chapter 13
ARNALDO VICENTE AMAYA,

      Debtor.
____________________________/

                     OBJECTION TO MOTION FOR EXTENSION OF
                    TIME TO UPLOAD MORTGAGE MODIFICATION
              MEDIATION DOCUMENTS AND COMPLETE MEDIATION (D.E. 61)


         Secured Creditor, SN SERVICING CORPORATION, AS SERVICING AGENT

FOR U.S. BANK TRUST, N.A., AS TRUSTEE OF BUNGALOW SERIES IV TRUST

(“SN SERVICING” Or “Secured Creditor”), By And Through Its Undersigned Attorney, Hereby

Files This Objection to Motion For Extension of Time to Upload Mortgage Modification

Mediation Documents and Complete Mediation [D. E. 61] (the “Motion”). In support of its

Objection, Creditor states as follows:

         1.       On March 9, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 13 of the United States Bankruptcy Code [D.E. 1].

         2.      On August 17, 2020, Secured Creditor timely filed Proof of Claim 7-1 (“the

Claim”) which evidenced a total secured claim of $121,487.20, an arrearage of $15,806.39 and a

regular contractual payment of $1,071.49.

         3.      On March 10, 2020, the Debtor filed its Chapter 13 Plan [D.E. 8] which indicated

that Debtor intended on participating in Mortgage Modification Mediation (“MMM”) with

Secured Creditor and contained a MMM adequate protection payment of $775.
                Case 20-13225-LMI         Doc 80    Filed 10/21/20   Page 2 of 4

                                                                       Case No.: 20-13225-LMI


       4.      On March 26, 2020, the Debtor filed its Ex-Parte Verified Motion for Referral to

Mortgage Modification Mediation with SN Servicing Corp [D.E. 20].

       5.      On March 26, 2020, this Court entered an Order Granting Verified Motion for

Referral to Mortgage Modification [D.E. 21] (the “MMM Order”).

       6.      The Debtor subsequently filed several amended plans and on September 8, 2020,

the Debtor filed its Sixth Amended Chapter 13 Plan (D.E. 67) which included the MMM

adequate protection payment in months (1-4) and indicated the loan will be treated direct and

outside starting in month five (5) of the plan.

       7.       Pursuant to Paragraph five (5) of the MMM Order, Debtor’s attorney shall,

within seven days after the filing of Debtor’s Notice of Selection of Mortgage Modification

Mediator (or Notice of Clerk’s Designation of Mortgage Modification Mediator), or after

confirming that the Lender is registered on the MMM Portal, whichever occurs later, remit the

MMM Portal the required non-refundable MMM Portal submission fee in the amount $40.00,

and upload to the MMM Portal the Completed Package.

       8.      Secured Creditor has been registered on the portal since prior to the inception of

this bankruptcy case. The Debtor did not activate the portal until approximately May 22, 2020

and did not assign Secured Creditor to the loan until approximately June 18, 2020. Furthermore,

the Debtor failed to provide the requested documents in order for Secured Creditor to complete

the loan modification review.        Therefore, the Mediator filed its Final Report of Loss

Mitigation/Mortgage Modification [D.E. 63] (the “Final Report”) indicating an agreement was

not reached on August 24, 2020.

       9.      On August 21, 2020, the Debtor filed the Motion seeking an extension of time to

upload documents and complete mediation based on the Debtor experiencing an hardship.




                                                  -2-
               Case 20-13225-LMI         Doc 80     Filed 10/21/20     Page 3 of 4

                                                                          Case No.: 20-13225-LMI


However, the mediation process was completed upon the entry of the Final Report. Therefore,

the Motion is Moot and should be denied. Furthermore, based on the Debtor’s Sixth Amended

Plan, the loan is to be treated direct and outside of the plan starting in month five (5), therefore,

any further loss mitigation attempts should be completed by applying directly with Secured

Creditor outside of the bankruptcy.

       10.     Additionally, Secured Creditor has expended additional attorney’s fees associated

with the filing of this instant Motion and seeks recovery of same.

       11.     Secured Creditor seeks entry of an Order Denying the Motion For Extension of

Time to Upload Mortgage Modification Mediation Documents and Complete Mediation and

directing the Debtor to pay Secured Creditor reasonable attorney’s fee associated with the

prosecution of this Motion.

       WHEREFORE, Secured Creditor, prays that this Court deny the Motion For Extension

of Time to Upload Mortgage Modification Mediation Documents and Complete Mediation [D.

E. 61] and award attorney’s fees for the prosecution of this Objection, and granting any further

relief that this Court deems just and proper.

Dated this 21st day of October, 2020.

                                                      Respectfully submitted,

                                                      GHIDOTTI ǀ BERGER, LLP
                                                      Attorneys for Secured Creditor
                                                      1031 N Miami Beach Blvd
                                                      Miami, Florida 33162
                                                      Telephone: (305) 501.2808
                                                      Facsimile: (954) 780.5578

                                                      By:     /s/ Melbalynn Fisher
                                                              Melbalynn Fisher, Esq.
                                                              Florida Bar No. 107698
                                                              mfisher@ghidottiberger.com




                                                -3-
               Case 20-13225-LMI        Doc 80      Filed 10/21/20    Page 4 of 4

                                                                        Case No.: 20-13225-LMI



               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4 (B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).


                                              By:    /s/ Melbalynn Fisher
                                                         Melbalynn Fisher, Esq.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 21, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:

Debtor
Arnaldo Vicente Amaya
1101 NE 191 St #H-103
Miami, FL 33179

Debtor’s Counsel
Diego Mendez
POB 228630
Miami, FL 33172

Trustee
Nancy K. Neidich
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Avenue, Suite 1204
Miami, FL 33130

                                              By:    /s/ Melbalynn Fisher
                                                         Melbalynn Fisher, Esq.


                                               -4-
